Citation Nr: 0904057	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-34 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than September 
16, 2003, for the grant of service connection for irritable 
bowel syndrome (IBS) with intermittent partial bowel 
obstruction.

2.  Entitlement to an effective date earlier than September 
16, 2003, for the grant of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September and November 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  The veteran filed an initial claim for service connection 
for a gastrointestinal disorder ultimately diagnosed as IBS 
in March 1969; this claim was not adjudicated until the 
November 2004 rating decision currently on appeal.

2.  The presence of IBS was initially shown on March 14, 
1996.

3.  A rating decision in December 1976 denied service 
connection for a nervous disorder; the veteran was notified 
of the decision but did not appeal.

4.  Following the December 1976 rating decision, there is no 
indication of a formal or informal claim of entitlement to 
service connection for PTSD or any other psychiatric 
disability until September 16, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 14, 1996, but 
not earlier, for the grant of service connection for IBS with 
intermittent partial bowel obstruction have been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.400 (2008). 

2.  The criteria for an effective date earlier than September 
16, 2003, for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case the veteran was required the notice with respect 
to establishing his entitlement to service connection for IBS 
in a December 2003 letter and his entitlement to service 
connection for PTSD in a June 2004 letter.  These letters 
were sent before the initial adjudication of each claim.  He 
was not provided notice with respect to the effective-date 
element of his claims prior to the rating decisions on 
appeal.  However, the Statement of the Case (SOC) in 
September 2005 advised the veteran that service connection is 
granted effective from the date of receipt of the claim or 
the date entitlement arose, whichever is later.  When the 
claims were received are matters of record that do not 
require further development.  In the Board's opinion, the 
December 2003 and June 2004 letters and the Statement of the 
Case adequately informed the veteran of what is required to 
substantiate his claims, what is expected of him and what VA 
will do to obtain evidence on his behalf.  Although the 
veteran was not provided all required notice before the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims.  There is no indication 
in the record or reason to believe that any ultimate decision 
of the RO would have been different had complete VCAA notice 
been provided at an earlier time.

The Board also finds that the veteran has been afforded 
adequate assistance in regard to the claims herein decided.  
The veteran's service treatment records (STR) are on file, as 
are treatment records from those VA and non-VA medical 
providers identified by the veteran as having relevant 
records.  In addition, the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claims were insignificant and not 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.


Legal Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110.  

The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, "will be the date of receipt of 
the original claim or the date the entitlement arose, 
whichever is later."   38 C.F.R. § 3.400 (emphasis added).  

In an original claim for service connection, the date that 
supporting evidence is received is irrelevant when 
considering the effective date of the award.  McGrath v. 
Gober, 14 Vet. App. 28 (2000).  

Any communication or action indicating an intention to apply 
for one or more benefits under the laws administered by VA 
from a claimant, his or her duly appointed representative, a 
Member of Congress, or some person acting as next friend of 
the claimant who is not sui juris, may be considered an 
informal claim.  Such an informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155; Kessel v. West, 13 Vet. 
App. 9 (1999).  

VA is required to identify and act on an informal claim.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
However, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit sought and expressing some intent to 
seek it.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); 
Brannon v. West, 12 Vet. App. 32 (1998).  
Analysis

IBS

The veteran contends he should be granted service connection 
for IBS effective from the date of his separation from 
service.  The veteran asserts he was granted service 
connection for shell fragment wound scars effective from 1969 
and should also have been rated for IBS at the same time, 
since the IBS resulted from the same wound.

Review of the claims file shows the veteran filed a claim for 
service connection for mortar wounds to the abdomen in August 
1968.  A rating decision in November 1968 granted a 
convalescent rating for residuals of shell fragment wound to 
the abdomen, residuals of shell fragment wound to the left 
knee, and nodule-furuncolosis of the genital area with a 100 
percent rating for the combined disabilities because the 
veteran was currently hospitalized for excision of a 
condyloma of the penis.

The veteran had a VA medical examination in December 1968 
during which he complained of current gas pain; he denied 
current vomiting or nausea.  The examiner's notes addressing 
the digestive system cite only laparotomy scars to the 
abdomen; there were no other abnormalities noted.  A 
gastrointestinal (GI) survey revealed two metallic foreign 
bodies in the left upper quadrant; fluoroscopic and X-ray 
studies of the upper GI tract showed normal esophagus, 
stomach, pylorus, duodenal bulb, jejunum and proximal ileal 
loops. 

Following this VA examination, the RO issued a rating 
decision in February 1969 that redefined the veteran's 
disability as abdominal scars post-operative laparotomy, with 
a disability rating of 0 percent effective from February 9, 
1969 (the day after the 100 percent convalescent rating 
terminated).

The Board notes at this point that the veteran's 
representative asserts the RO failed in 1968 to rate 
"inferred" claims for service connection for all current 
conditions, including gastrointestinal symptoms, that were 
caused by the mortar/gunshot wound in service, and that 
accordingly the veteran should be service-connected effective 
from August 1968, the day after his separation from active 
service.  However, before VA can adjudicate an original claim 
for benefits, the claimant must submit a written document 
identifying the benefit sought and expressing some intent to 
seek it.  Rodriguez, 189 F.3d 1351; Brannon, 12 Vet. App. 32.  
In this case the veteran did not advise the RO that he had 
any claimed gastrointestinal residuals, and the RO rated the 
disability based upon those residuals - i.e., scars - 
documented by competent medical evidence of record.  The 
Board accordingly finds no formal or informal claim for 
service connection for a gastrointestinal disorder to have 
been of record in 1968.   

The veteran filed a letter in March 1969 stating he did not 
agree with the decision that had been reached denying 
compensation for a stomach condition; he cited trouble 
lifting or using his stomach muscles, as well as terrific gas 
pains.  On careful review, the Board finds the March 1969 
letter is not a Notice of Disagreement (NOD) to the February 
1969 rating decision because that decision did not "deny" 
or otherwise adjudicate a claim for service connection for a 
gastrointestinal disorder.  Rather, the March 1969 letter is 
the initial claim for service connection for a 
gastrointestinal disorder.

The veteran had VA examinations in January 1969 and April 
1969 in which the examiner noted no current complaints 
referable to the shell fragment wound, although X-rays showed 
several small metallic foreign bodies in the vicinity of the 
pelvis but possibly embedded in soft tissues outside the 
pelvis itself.  The examination reports are silent in regard 
to any gastrointestinal complaints.

The RO issued a rating decision in April 1969 that 
recharacterized residuals of a shell fragment wound to the 
abdomen as scars involving Muscle Group XIX, rated as 10 
percent disabling, and scars post-operative laparotomy and 
colostomy, rated as noncompensable.  The rating decision did 
not address gastrointestinal residuals.  

A private treatment note dated in September 1976 shows 
complaint of history of weight loss.  Bowel habits were 
reported as normal, although the veteran reported a history 
of irritable bowel syndrome.  The veteran was admitted for 
observation and workup, which showed no abnormalities.  The 
discharge diagnosis was weight loss of undetermined etiology.

Private medical treatment records from Dr. RGB, a 
gastroenterologist, show treatment beginning in December 
1993.  The veteran reported treatment for a hiatal hernia 10 
years previously and recurrence of similar symptoms recently 
(occasional solid dysphagia and acid reflux with excessive 
eructation).  In December 1995 the veteran returned with a 
complaint of nausea and dyspepsia.  On both occasions there 
was no abnormality noted in bowel habits.  However, in a note 
dated March 14, 1996, Dr. RGB stated the veteran's described 
symptoms suggested underlying irritable or spastic bowel 
condition.

Dr. RGB performed a sigmoidoscopy in August 1996 and a 
colonoscopy in July 1998; neither report shows complaint of 
current bowel dysfunction.  In August 2000 Dr. RGB stated the 
veteran's symptoms of gas, bloating, urgency and loose stool 
had been improved by elimination of dairy products from his 
diet; there was no current diarrhea.

In September 2001 the veteran presented to Dr. RGB 
complaining of severe gas and diarrhea, possibly viral in 
etiology; the diarrhea had cleared up but the gas continued.  
Dr. RGB noted the veteran had a similar complaint in 1996, 
and urged the veteran to again eliminate dairy products from 
his diet.

In November 2001 Dr. RGB reported the veteran's bowel 
movements had been normal.  A clinical examination to 
determine possible H. Pylori infection as a cause of the 
recurrent symptoms of abdominal pain was negative for H. 
Pylori.

The veteran submitted a new claim in November 2003 for 
service connection for residuals of laparotomy and colostomy.  
The veteran asserted in his claim that he had to be very 
careful about the food he ate, because if not careful the 
food would pass right through him.  The veteran asserted in 
his claim that even when he was careful he would have to go 
to the bathroom two or three times per day. 

The veteran had a VA gastrointestinal examination in October 
2004.  The examiner reviewed the claims file and noted the 
veteran was a poor historian who gave contradictory answers 
the same question when asked at different times.  The veteran 
reported a history of crampy abdominal pains with diarrhea 
since his shell fragment wound in service.  He reported 
intolerance to dairy foods and to high-fiber foods and 
reported having two or three bowel movements with abdominal 
cramping right after eating.  The veteran also reported 
history of heartburn and gastric reflux.  On examination the 
veteran was in no apparent distress and bowel sounds were 
normal.  The examiner diagnosed intermittent partial bowel 
obstruction due to adhesions from shrapnel wounds in the 
abdomen and irritable bowel syndrome.

The examiner stated it is at least as likely as not the 
symptoms of crampy abdominal pains and frequent intermittent 
postprandial diarrhea are secondary to intestinal adhesions 
due to shrapnel wounds received in Vietnam.  

On review of the above evidence, the Board finds that an 
unadjudicated claim for service connection has been before 
the RO since March 1969.  However, per 38 C.F.R. § 3.400 the 
effective date of an evaluation and an award for compensation 
based on an original claim will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
In this case entitlement arose on March 14, 1996.  That is 
when Dr. RGB stated the veteran's described symptoms 
suggested underlying irritable or spastic bowel condition.  
There is no medical evidence showing that IBS was diagnosed 
prior to that date or evidence reasonably establishing its 
presence prior to that date.  

The Board acknowledges that lay testimony is competent to 
establish the presence of observable symptomatology and, 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu v. Derwinski, 2 Vet. App. 492, 404-95 
(1992) (lay person may provide eyewitness account of medical 
symptoms).

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, 6 Vet. App. 465 (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh 
the absence if contemporaneous medical evidence against the 
lay evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility  merely because 
it is unaccompanied by contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case the veteran reports symptoms such as diarrhea 
and cramping since he underwent treatment during military 
service.  However, such symptoms are disproved by the 
treatment notes cited above prior to March 1996 in which 
there were no indications of any complaints of cramping or 
diarrhea.  Further, the VA examiner noted the veteran to be 
an unreliable historian who had produced inconsistent answers 
regarding his medical history.

The Board accordingly finds that the presence of the 
disability prior to March 14, 1996, is not established.  
Service connection is therefore warranted as of that date but 
not before.

 
PTSD

The veteran contends he should be granted service connection 
for PTSD effective from October 13, 1976, the date his first 
claim for service connection for a psychiatric disorder was 
received.  

The veteran filed a claim for service connection for a 
nervous condition in October 1976.  The RO denied the claim 
by a rating decision in December 1976.  The veteran was 
notified of the denial by a letter dated later in December 
1976 but he did not appeal.  The December 1976 RO rating 
decision is accordingly final. 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302.   

On September 16, 2003, the RO received a request by the 
veteran to reopen an unspecified previous claim.  The veteran 
subsequently submitted a new claim specifically for service 
connection for PTSD in November 2003.  

The veteran had a VA psychiatric examination in August 2004 
in which the examiner diagnosed PTSD.  The RO thereupon 
issued a rating decision in September 2004 that granted 
service connection for PTSD effective from September 16, 
2003, the date the RO received the unspecified claim to 
reopen a previous claim.

Based on the evidence and analysis above, the Board finds 
that the claim for service connection for a nervous disorder 
was finally denied in December 1976 and that there was no 
pending or informal claim between that last final denial and 
the receipt of the instant claim in September 2003.

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
Pursuant to that authority, the Board finds that there is no 
legal basis by which an effective date for the grant of 
service connection earlier than September 16, 2003, can be 
assigned; hence, the claim for an earlier effective date must 
be denied.

Although the veteran asserts he should be service-connected 
for PTSD effective from the date of his previously denied 
claim, that claim was finally denied in December 1976.  Where 
a prior unappealed decision becomes final and binding on a 
veteran, the effective date of a subsequent award of service 
connection is the date of receipt of a reopened claim, not 
the date of receipt of the original claim.  Sears v. 
Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. 
App. 442 (2000).

Similarly, the effective date of service connection for a 
reopened claim cannot be the date of receipt of the claim 
that was previously and finally denied.  See Lalonde v. West, 
12 Vet. App. 377, 382 (1999) (holding that "the effective 
date of award for service connection is not based on the date 
of earliest medical evidence demonstrating a causal 
connection, but on the date that the application on which 
service connection was eventually awarded was filed with 
VA").

In sum, an application that had been previously denied cannot 
preserve an effective date for a later grant of benefits 
based on a new application.  "The fact that the appellant 
had previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."   Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997).


ORDER

An earlier effective date of March 14, 1996, for service 
connection for IBS with intermittent partial bowel 
obstruction is granted, subject the criteria applicable to 
the payment of monetary benefits.

An effective date earlier than September 16, 2003, for the 
grant of service connection for PTSD is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


